ICJ_001_CorfuChannel_GBR_ALB_1949-04-09_JUD_01_ME_04_EN.txt. 68

DISSENTING OPINION BY JUDGE KRYLOV.
[Translation.]
I. <Albanta’s connivance has not been proved.

The Court has rightly rejected the allegation made by the United
Kingdom that the laying of mines in the North Corfu Channel was
effected with the connivance of Albania.

I agree with the opinion expressed in this part of the Judgment,
but I feel compelled to make the observations which follow.

In support of their contention the British alleged in their Reply
that the mines were laid near Saranda just before October 22nd,
1946, by the Yugoslav warships Mljet and Meljine. The British
submitted to the Court the affidavit of the witness Kovacic, a
deserter from the Yugoslav armed forces. This witness, giving
evidence before the Court, said that about October 18th, 1946,
in the port of Sibenik in Yugoslavia, he had seen German GY mines
loaded on the above-mentioned ships.

By way of strengthening Kovacic’s testimony, the British filed
with the Court an affidavit by a man named Pavlov, who had
deserted from a Yugoslav merchant ship. Pavlov stated in his
affidavit that during October, 1946, he had seen a warship of the
Mljet type at Boka Kotorska. Hence, the British drew the con-
clusion that the VWijet and Veljine had left the port of Sibenik and
paid a visit to Albanian waters.

After examining Pavlov’s affidavit, the Court considered that it
was unnecessary to hear his evidence at a public sitting.

As regards Kovacic’s testimony, it was found to be full of errors.
The visit paid by the Court’s Experts to Sibenik deprived it of any
value, as the Experts found that many of his categorical statements
about things he was said to have seen were materially impossible.

But there is more. Even if some part of Kovacic’s deposition
was true, his evidence is still not sufficient to prove that the mines
in question were laid by the Yugoslav ships. Kovacic alleged that
he had seen the Yugoslav ships loaded with German GY mines in
the port of Sibenik. He stated that he had heard a Yugoslav
officer (whose name he was unwilling to give) say that the mines
had been laid in Albanian waters ; he added that this officer had
not himself taken part in laying the mines but had merely been told
about it by another officer.

Kovacic’s statement is therefore nothing more than what the
British call ‘‘hearsay’’, indeed it is ‘‘hearsay in the second degree’.
Kovacic’s deposition does not, and cannot, afford any kind of proof
in the present case.

68
DISSENTING OPINION BY JUDGE KRYLOV 69

In the municipal law of several countries, indirect proof (circum-
stantial evidence) is sometimes considered adequate. The well-
known British author Wills has explained this point in regard to
“common law” in his book Principles of Circumstantial Evidence
(see the combined English and Indian edition, 1936).

However, I doubt whether, by founding oneself on indirect
evidence, it is possible to conclude that a State is responsible vis-a-
vis another State. I do not believe that international justice
could be content with indirect evidence of the sort that has been
produced in the present case, which affects the honour of a State,
a subject of international law, and its position in the community
of nations.

For these reasons, I cannot found my opinion on the deposition
of Kovacic, and I feel bound to declare that, up to the present, the
criminal who laid the mines in the Corfu Channel has not been
discovered.

It is not contested that Albania herself had no means of laying
the mines. Neither can it be affirmed that Albania was an
accomplice in the minelaying operation. The assertion of such
complicity would be a departure from juridical logic. If there is
no evidence to show who was guilty of laying the mines, how can
the Court find that Albania was an accomplice in the minelaying
operation ?

2. Albanta’s cognizance of the mines has not been proved.

The Court has accepted another of the subrnissions of the United
Kingdom : the alternative submission that Albania was cognizant
of the minelaying.

The two following arguments were presented in support of this
theory :

(a) In the first place, the Albanian Government’s attitude
before and after the explosion on October 22nd, 1946, and, in
particular, the alleged inaccuracies and contradictions in the Alba-
nian diplomatic correspondence. It must not however be forgotten
that in 1946 the Albanian Government was a new government
without experience in the conduct of international affairs and
without the assistance of experts in questions of international law.
It is therefore inequitable to found arguments leading to the conclu-
sion that Albania was cognizant of the minelaying, upon errors
in the Albanian diplomatic correspondence. This consequentia
non valet. Nor is there ground for asserting that Albania sought
to conceal the fact that she was cognizant of the minelaying.
Although she was not informed as to the events on October 22nd,
1946, she did not delay in addressing herself to the United Nations
and in asking them to have these events elucidated.

69
DISSENTING OPINION BY JUDGE KRYLOV 70

(6) The British have contended, in the second place, that the
Albanian local authorities must have seen and heard the minelaying
operation. However, this fact has certainly not been proved.
The Albanian witnesses described to the Court the organization
of the Albanian coastal guards in the Saranda district. In the
part of the Albanian coast with which we are concerned, there were
in 1946 three posts, namely at Cape Kiephali, at Saranda itself,
and at the San Giorgio Monastery. The commander of the coast
defences had also at his disposal a battery in the neighbourhood
of Saranda.

From a study of the map of this district and of the sketch
produced by the Court’s Experts on February 8th, 1949, it appears
that the Albanian coastal guards were in a position to exercise
the necessary vigilance over the whole of the Strait. But that in
no way excludes the possibility of a clandestine operation in the
waters of the Strait. For the watch kept by the coastal guards,
though adequate in normal weather conditions, could evidently
not be exercised with the same efficiency in unfavourable weather
conditions, for instance in rainy weather or on dark nights, etc.

In their first report on January 8th, 1949, the Court’s Experts
stated that the minelayers could have been observed, even by night,
with the aid of binoculars in the part of the coast between Denta
Point and the San Giorgio Monastery.

In regard to the possibility of hearing the laying of the mines,
the Experts stated, in the same report, that under favourable
conditions it would have been possible to hear the minelaying
operation from that part of the coast and from Limion Point. But,
they added, under less favourable conditions it would be impossible
to hear the operation from ali the points that had just been men-
tioned.

The statement of the Experts on this point was based on the
results of the test which they carried out under the conditions
described in their report. It must be noted, in this connexion,
that the Experts were on board a vessel, not on land, i.e., in cir-
cumstances which favoured audibility, as was quite correctly
pointed out by the Albanian Counsel at the Court’s sitting on Jan-
uary 2Ist, 1949.

The second report of the Experts, dated February 8th, 1949,
after their visit to Saranda, does not modify what they said in their
first report.

The visibility test was carried out by the Experts from the San
Giorgio Monastery during a very calm and clear night (slight
breeze from the North-East) by starlight. The Experts were on
the look-out, they knew the exact moment when the boat which
they were awaiting had left Saranda. They saw the boat when it
was 670-800 metres away. But the nearest mine to the Monastery
was 2,000 metres away.

The conclusion drawn by the Experts on the question of visibility
(they said that they did not carry out an audibility test at Saranda)

70
DISSENTING OPINION BY JUDGE KRYLOV qr

was as follows: the two Experts considered that, the minelaying
operation must have been observed from the coast if the weather
conditions had been normal {i.e., clouds 3-4/1oths, no fog or rainfall,
slight easterly breeze, visibility 20 miles), and 1/ look-out posts were
stationed at Cape Kiephali, San Giorgio Monastery and Denta
Point (in regard to the latter post, the Court does not find that its
existence was proved).

It need hardly be said that extremely favourable weather condi-
tions may not occur every day, and that the statement of the ~
Experts in regard to visibility must be understood as conditional.

It is quite evident that the Experts’ visit to the places in question
has not affected the substance of their replies. regarding the
possibility of seeing the minelaying operation. We still remain
in the sphere of possibilities and probabilities.

It must be added that, in his speech on January 17th, the United
Kingdom Counsel implicitly admitted that the mines might have
been laid without the operation having been seen or heard from
the coast.

Accordingly, I do not see any reason for asserting that Albania
had cognizance of the laying of the mines and still less for determ-
ining the exact moment at which she acquired such cognizance.

3. The culpa of Albania has not been proved.

But is it perhaps the case that the Albanian authorities ought
to have seen or heard the minelaying operation ?

To answer that question in the affirmative would, in my opinion,
be to found Albania’s responsibility on the notion of culpa.

I employ this term, subject to a reservation. I consider that
the terms of Roman law and of contemporary civil and criminal
law may be used in international law, but with a certain flexibility
and without making too subtle distinctions. There is no need to
transfer the distinctions which we sometimes meet in certain
systems of municipal law into the system of international law.

Is it then possible to found the international responsibility of
Albania on the notion of culpa ? Can it be argued that Albania
failed to exercise the diligence required by international law to
prevent the laying of mines in the Corfu Channel? Can it be
asserted that international law involves an obligation for a coastal
State to prevent the laying of mines in its territorial waters? I
do not think so. However perfectly the coastal watch of a
coastal State may be organized, the clandestine laying of mines
cannot be considered impossible, especially, one might add, in
peace time when the coastal guards are not in a state of instant
readiness, But the history of maritime war provides plenty of
examples of clandestine minelaying.

7i
DISSENTING OPINION BY JUDGE KRYLOV 72

Here I have an observation to make. The responsibility of a
State in consequence of an international delinquency presupposes,
at the very least, culpa on the part of that State. One cannot
found the international responsibility of a State on the argument
that the act of which the State is accused took place in its territory
—terrestrial, maritime, or aerial territory. One cannot transfer
the theory of risk, which is developed in the municipal law of some
States, into the domain of internationallaw. In order to found the
responsibility of the State recourse must be had to the notion of
culpa. I refer to the famous English author, Oppenheim. In
his work on international law, he writes that the conception of
international delinquency presumes that the State acted “wilfully
and maliciously”, or in cases of acts of omission ‘‘with culpable
negligence’ (Vol. I, para. 154). Mr. Lauterpacht, the editor of the
7th edition (1948), adds that one can discern among modern authors
a definite tendency to reject the theory of absolute responsibility and
to found the responsibility of States on the notion of culpa (p. 311).

As I have already stated, I cannot find in the organization and
functioning of the Albanian coastal watch—having regard to the
limited resources of that small country—such a lack of diligence
as might involve the responsibility of Albania. I do not find any
evidence of culpable negligence.

The confusion which prevails in regard to the facts in this case
is apparent in the circumstance that, on the one hand, the majority
declare that Albania was exercising special vigilance whereas, on
the other hand, some of the judges consider that Albania’s respon-
sibility actually results from her lack of vigilance ; the second pre-
sumption is diametrically opposed to the first.

Though there is no evidence to show that Albania was cognizant
of the minelaying or that she was guilty of culpa in not exercising
the requisite diligence through the action of her coastal watch, I
have still to examine the question whether Albania has incurred
responsibility Owing to her omission to warn the British ships of
their imminent danger on October z2nd, 1946. I will content
myself with saying that, even if Albania had known of the existence
of the minefield before October 22nd, 1946—and that has not been
proved—the Albanian coastal guard service could not have warned
the British ships of the fact on that day. Having regard to the
circumstances of the passage of the ships on that day, the coastal
guards had neither sufficient time nor the necessary technical means
for giving such a warning.

In view of the foregoing and owing to the inadequacy of the
evidence produced by the British, I am unable to reach the con-
clusion that Albania was responsible for the explosions which took
place on October 22nd, 1946, in Albanian waters. One cannot
condemn a State on the basis of probabilities. To establish
international responsibility, one must have clear and indisputable
facts. In the present case these facts are absent.

72
DISSENTING OPINION BY JUDGE KRYLOV 73

4. The Court has no jurisdiction to assess the amount of the
compensation.

I cannot align myself with the opinion of the majority to the
effect that the Court has jurisdiction to determine the amount
of the compensation to be paid by Albania.

The text of the Special Agreement signed by Albania and Great
Britain on March 25th, 1948, is clear. According to that text, the
Court may give judgment on the question of principle: Is there
any duty (for Albania) to pay compensation to Great Britain ?
It does not follow at all that the Court has jurisdiction to fix the
amount of the compensation. In my opinion, that is perfectly
clear, not only from the wording of the Special Agreement, but
especially from the circumstances in which that Special Agreement
was concluded.

In her Memorial, Great Britain asked the Court to award her the
sum of £875,000 sterling by way of damages. The signatories of
the Special Agreement of March 25th, 1948, and in particular the
United Kingdom Agent, cannot have failed to have had that demand
in mind. I exclude the possibility of a veservatio mentalis on the
part of the latter agent ; and so the Special Agreement did not
maintain that claim.

At the same time, the Special Agreement put a new question to
the Court concerning the lawfulness of the acts of the British Navy
in Albanian waters. The Special Agreement is a complete restate-
ment of the case submitted to the Court and does not embrace the
question of the amount of money that might have to be paid.

It is true that during the oral proceedings in January 1949 the
United Kingdom reaffirmed its claim for the payment of the sum
previously mentioned, but this interpretation of the Special Agree-
ment by the British Counsel is in my view contrary both to the
letter and the spirit of the Special Agreement of March 25th, 1948,
and it was disputed by the Albanian Counsel.

I consider that the Court should interpret the Special Agreement
of March 25th, 1948, restrictively, bearing in mind that its jurisdic-
tion is based solely on the consent of the Parties.

The vague references which may be found in the records and
the citation of various documents are not adequate to found the
jurisdiction of the Court which, in this respect, has exceeded the
limits laid down by the Special Agreement.

5. The passage of the British ships on October 22nd, 1946.

The passage of the British squadron through the territorial
waters of Albania was made on October 22nd, 1946. These waters
extend to the median line of the North Corfu Strait. Was it an
innocent passage, having regard to (a) its object and (4) the methods
by which it was effected ?
DISSENTING OPINION BY JUDGE KRYLOV 74

The question of innocent passage by warships belonging to one
State through the territorial waters of another State has not been
regulated by convention. The Hague Conference of 1930 for the
Codification of International Law failed in its efforts to regulate
the régime of territorial waters. The practice of States in this
matter is far from uniform, and it is impossible to say that
an international custom exists in regard to it. We only dispose
of scattered sources—suggestions by international associations,
doctrines of learned authorities, etc.

In my opinion, we should adopt the standpoint of the French
writer, M. Gidel, who, in his work Le Droit international public
de la Mer, expresses himself as follows’ (Vol. 3, p. 284): ‘The
passage of foreign warships through territorial watess is not a right
but a tolerance.” The reason is that a warship’s character is
different from that of a merchant ship. The celebrated American
jurist, Mr. Elihu Root, in his speech in the North. Atlantic Fish-
eries case, judiciously declared that the passage of warships through
territorial waters should not be effected without the consent of the
coastal State. Warships constitute a menace—‘‘they threaten’,
that is not the case with merchant ships: ‘‘merchant ships may
pass and repass because they do not threaten’’ (see Hackworth,
Digest of International Law, Vol. I, p. 646). It will be sufficient
to cite in addition the statement on this point in Harvard Law
School Research in International Law (1929, p. 295): ‘‘There is
therefore no reason for freedom of innocent passage of vessels of
war. Furthermore, the passage of vessels of war near the shores
of foreign States and the presence without prior notice of vessels
of war in marginal seas might give rise to misunderstanding even
when they are in transit.”

Accordingly, the right to regulate the passage of warships
through its territorial waters appertains to the coastal State.

Does this right appertain to the coastal State if the territorial
waters form part of an international strait ? No uniform reply
can be given to that question.

Contrary to the opinion of the majority of the judges, I
consider that there is no-such thing as a common regulation
of the legal régime of straits. Every strait is regulated indiv-
idually. That applies to the Bosphorus and the Dardanelles, to
the Sound and the Belts, to the Strait of Magellan, etc. The
legal régime of all those straits is defined by the respective inter-
national conventions. The régime of the Corfu Strait has not been
juridically regulated. Owing to its insignificance, the régime of
that Strait has not been found worthy of special attention. Suffice
it to say, for example, that the Greek writer Jean Spiropoulos, in
his manual Droit international public (1933), makes no mention at
all of the Corfu Strait. If the régime of the strait is not defined
by a multitateral convention, it appertains to the coastal State or
States to regulate it. When political conditions were normal,

74
DISSENTING OPINION BY JUDGE KRYLOV 75

it would have been found possible to regulate the régime of the North
Corfu Strait by an agreement between Albania and Greece. In
1946, when Albania was considered by Greece as being in a state of
war with the latter, such an agreement was impossible. Therefore,
Albania had the right to regulate the passage of warships through
her territorial waters provided that she conformed to the rules of
international law.

Faced with the decision of Albania to make the passage of
warships conditional on a prior authorization, the United Kingdom,
instead of utilizing one of the peaceful methods enumerated in
Article 33 of the United Nations Charter in order to settle the
dispute which had arisen between her and Albania, ordered four
warships to make a passage through the Strait.

In accordance with the instructions received from the Admiralty,
the British squadron carried out the passage through the Corfu
Strait as a special mission, the exact method being specified in an
order issued by the admiral commanding the squadron.

I note that this order, entitled XCU (Exercise Corfu), was not
produced to the Court by the United Kingdom Government not-
withstanding the decision taken by the Court on December r4th,
1948. Iam therefore unable to pass judgment on its contents, and
I will confine myself to examining the methods by which the passage
was made on October 22nd, 1946, and which may reveal the purport
and objects of that order.

I will content myself with drawing attention to two facts which
show how the order XCU was carried out.

(a) It is shown by the records that the British ships were
observing the Albanian coast and making notes on the Albanian
defences and batteries. That is proved by the chart attached to
the British Memorial (Annex 21) and by Admiral Kinahan’s report
of October 23rd, 1946, paragraph 3 of which shows that the recon-
naissance of the Albanian coast defences was being carried out
some time before the explosions which damaged the British ships.

(b) The passage of four British ships revealed the intention on
the part of Great Britain to intimidate the Albanian authorities
and to make a display of British naval power.

Consequently, it may be affirmed that on October 22nd, 1946,
the British ships misused the right of passage. Therefore, the
passage of these ships on October 22nd, 1946, ceased to possess the
character of an innocent passage and, for that reason, the sover-
eignty of Albania in her territorial waters was violated.

6. Operation Retail on November 12th and 13th, 1946.

I agree with the conclusion at which the Court has unanimously
arrived on this point, but I wish to present some supplementary
observations.

An analysis of the acts of the British Navy on November
12th-13th, 1946, makes it clear that this was a minesweeping

75
DISSENTING OPINION BY JUDGE KRYLOV 76

operation organized by the navy of one State in the territorial
waters of another State: Albania.

Under cover of the necessity of sweeping the mines, the acts
undertaken by the British Navy were nothing else but the inter-
vention of a foreign Power in the affairs of another State—a weak
State which possesses no means vim vt repellere.

It may be said that international law is unanimous in condemning
the ‘‘right’’ of intervention in any forms in which this alleged right
may be exercised.

In the present case, a British squadron of twenty-three warships
appeared on November 12th, 1946, off the Albanian coast. It
proceeded to sweep an area where its larger covering ships (cruisers
and aircraft carrier), some eight ships, were stationed for two days,
on November 12th and 13th, 1946, full in view of the Albanian
coast. On November 13th, under the special protection of aircraft,
a minesweeping operation was undertaken near Saranda.

This sweep was effected by a decision of Great Britain without
Albania’s consent, without an observer of the latter country being
allowed to participate and even under a false pretext (see the
British notes of October 26th, 1946, and November roth, 1946,
in which the British Government stated incorrectly that the mine-
clearance had been approved by the Central Mine Clearance Board
—see British Memorial, pp. 43 to 45).

The Albanian note of November 11th, 1946, had proposed the
constitution of a mixed commission to delimit the area which was
to be swept. But no answer was given to this offer.

In defending the unilateral action of the United Kingdom, its
Counsel invoked the alleged right of self-help. He argued that
Great Britain merely wished to collect evidence that mines had
been laid ; in other words, it was a judicial police operation. He
tried to convince the Court that this was a unique and unpre-
cedented case and that Great Britain had no choice but to exercise
the right of self-protection, confined to what was strictly necessary.

The Court was unable to accept this argument. The claim to
exercise judicial action in the territory of another State is inadmis-
sible because it violates the sovereignty of the State in question.
Memory recalls the Austro-Hungarian claim in 1914, before the
outbreak of the first World War, to participate in a criminal
prosecution which had been opened in Serbian territory. As is
known, public opinion throughout the world declared its opposition
to this exorbitant claim which violated the sovereignty of another
State.

It should be observed that the British argument on this point,
i.e., their defence of the alleged right of self-help—which is nothing
else but intervention—relies on assertions which have already
been outstripped by the further development of international law,
especially since the ratification of the Charter of the United Nations.

76
DISSENTING OPINION BY JUDGE KRYLOV 77

Since 1945, 1.e., after the coming into force of the Charter, the
so-called right of self-help, also known as the law of necessity
(Notrecht), which used to be upheld by a number of German authors,
can no longer be invoked. It must be regarded as obsolete. The
employment of force in this way, or of the threat of force, is
forbidden by the Charter (para. 4 of Art. 2).

In forming juridical opinion of the character of the acts of the
British Navy on November 12th and 13th, 1946, it must be noted
that Great Britain assembled considerable naval forces, as has
been stated above, in order to make a naval demonstration off the
Albanian coast. A naval demonstration may be defined as a
direct threat aimed at another State (see Frisch, Kviegerische
Demonstration zur See. Strupp, Wérterbuch des Volkerrechts und der
Diplomatie, Vol. I, pp. 226-227).

The British forces seemed so overwhelming that, according: to
evidence given to the Court, the inhabitants of Saranda were
preparing to leave the town and take refuge in the mountains.
Seeing the British ships stationed and operating in waters adjacent
to Albanian territory, the inhabitants of Saranda were seized with
panic and expected an invasion. Public peace was thus disturbed
on the Albanian shore.

But according to the United Nations Charter (Art. 42) demonstra-
tions and other operations carried out by the air, sea or land forces
of Members of the United Nations may only be undertaken in
pursuance of a decision by the Security Council. The Charter,
therefore, prohibits unilateral military action by its Members.

It follows that the action taken by the British Navy in Albanian
waters on October 22nd, 1946, and on November 12th and 13th,
1946, involved the international liability of Great Britain and
must be described as a violation, in international law, of Albania’s
sovereignty.

The statement of that fact constitutes the satisfaction which is
justly due to Albania.

(Signed) S: KRYLOv.

77
